Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.         Authorization for this examiner’s amendment was given in a telephone interview with Robert T. Pous (Reg. No. 29,099) on 7/13/2022.

In the Claims:

In line 2 of claim 1, “master wireless” is being amended to – master wireless devices --.
In line 6 of claim 1, “The plurality of appliances” is being amended to – the plurality of appliances --.


Allowable Subject Matter
3. 	Claims 1, 4-6 and 8 are allowed.
4. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a wireless communication system allowing the movement of a carriage or an automated conveyance vehicle to which a plurality of slave wireless device and a plurality of appliances are provided. A master control unit of a master wireless device uses a master communication unit to transmit a cut-off request signal to a slave wireless device deviating from a communication-target region. If a slave communication unit receives the cut-off request signal, a slave control unit of the slave wireless device cuts off a wireless connection.
Prior art was found for the independent claims as follows:
YAZAKI CORP. (JP 2003-332974 A, cited in IDS filed on 09/04/2020) 

FUJITSU LTD. (JP 2010-028637 A, cited in IDS filed on 09/04/2020)

YAZAKI CORP discloses a communication system, a roadside system and a-car- mounted system which can eliminate wasteful communication of a roadside device and an Internet server and can efficiently allocate communication resources to other devices. 
FUJITSU discloses method to enable a mobile station to request the allocation of required radio resources without pressing radio resources to be used for road/vehicle communication.
	Applicant uniquely claimed the below distinct features in independent claims 1, 6 and 8 of the instant invention, which are not found in the prior art, either singularly or in combination:
	Claim 1:
A wireless communication system including: a plurality of master wireless devices that are installed in an industrial facility; and a plurality of slave wireless devices that comprise a bank of slave wireless devices respectively provided to each of a plurality of appliances and that are capable of wireless communication with respective ones of the master wireless devices, wherein 
the plurality of appliances are movable in the industrial facility, the plurality of master wireless devices each include a master control unit and a master communication unit, 
the plurality of slave wireless devices each include a slave control unit and a slave communication unit, 
wherein 
with respect to any one of the slave wireless devices of the plurality of slave wireless devices that has entered a predetermined communication-target region of a respective one of the master wireless devices, the master control unit thereof transmits to the slave communication unit of the one of the slave wireless devices, via the master communication unit thereof, a connection request signal for requesting a wireless connection, 
the slave control unit of the one of the slave wireless devices performs the wireless connection in a case that the slave communication unit thereof has received the connection request signal, 
with respect to any one of the slave wireless devices deviating from the communication-target region, the master control unit of a respective master wireless devices device wirelessly connected to the one of the slave wireless devices device transmits to the slave communication unit of the one of the slave wireless devices, device via the master communication unit thereof, a cut-off request signal for requesting cut-off of the wireless connection, 
the slave control unit of the one of the slave wireless devices device cuts off the wireless connection in a case that the slave communication unit thereof has received the cut-off request signal,
each respective slave control unit is capable of transmitting to a respective master communication unit, via the slave communication unit thereof, a connection completion signal to an effect that the wireless connection has been completed and a reception completion signal to an effect that the cut-off request signal has been received, 
the respective master control unit recognizes cut-off of the wireless connection to have been performed in a case that the reception completion signal is received, or that for a fixed time there is no response to the master communication unit from the respective slave communication unit, and 
only when the one of said banks is present in the communication-target region of a respective one of the master wireless devices, the respective one of the master wireless devices is communicatively connected with the plurality of slave wireless devices comprising the one of said banks.
	Claim 6:
	A slave wireless device provided to a certain appliance and capable of wireless communication with a plurality of master wireless device devices that are installed in an industrial facility, wherein, 
the certain appliance is movable in the industrial facility, 
the slave wireless device includes a slave control unit and a slave communication unit, and 
the slave control unit: 
performs a wireless connection with the master wireless device in a case that the slave communication unit has received a connection request signal from the master wireless device; 
cuts off the wireless connection with the master wireless device in a case that the slave communication unit has received a cut-off request signal from the master wireless device, 
is capable of transmitting to the master wireless device via the slave communication unit a connection completion signal to an effect that the wireless connection has been completed and a reception completion signal to an effect that the cut-off request signal has been received; and 
cuts off the wireless connection by not making a response to the master wireless device from the slave communication unit for a fixed time, 
the slave wireless device is provided to one bank of slave wireless devices, and 
only when the one bank is present in a communication-target region of one of the master wireless devices, the one of the master wireless devices is communicatively connected with the slave wireless device.
	Claim 8:
	A master wireless device installed in an industrial facility and capable of wireless communication with a plurality of slave wireless devices that comprise a bank of slave wireless devices respectively provided to each of a plurality of appliances, wherein, 
the plurality of appliances are movable in the industrial facility, 
the master wireless device includes a master control unit and a master communication unit, 
with respect to the slave wireless device that has entered a predetermined communication-target region of the master wireless device, the master control unit transmits to the slave wireless device via the master communication unit a connection request signal for requesting a wireless connection, 
in a case that the slave wireless device wirelessly connected to the master wireless device deviates from the communication-target region, the master control unit transmits to the slave wireless device via the master communication unit a cut-off request signal for requesting the slave wireless device to cut-off the wireless connection, 
the master control unit recognizes cut-off of the wireless connection to have been performed in a case that a reception completion signal is received, from the slave wireless device via the master communication unit, to an effect that the cut-off request signal has been received, or that, for a fixed time, there is no response to the master communication unit from the slave wireless device, and 
only when the one bank is present in the communication-target region, the master communication unit is communicatively connected with the plurality of slave wireless devices configuring the one bank.	

These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILL W LIN/Primary Examiner, Art Unit 2412